08/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0590



                                  No. DA 19-0590


BOARD OF PERSONNEL APPEALS,
MONTANA DEPARTMENT OF
ADMINISTRATION, MONTANA
DEPARTMENT OF PUBLIC HEALTH
AND HUMAN SERVICES,

                Appellants/Respondents,
     vs.

APRIL ARMSTRONG, DAVID R. BARNHILL,
K. AMY PFEIFER, PEGGY PROBASCO, and
PATRICK QUINN,

                Petitioners/Appellees.


                            GRANT OF EXTENSION


      Upon consideration of Appellants’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellants are granted an extension of time to

and including September 28, 2020, within which to prepare, serve, and file their

reply brief in the above-entitled matter.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 17 2020